DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant submitted remarks, amended claims 1, 4-8, 10-11, 15-16, 19-24, 28, 30-36, 38-47 which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the rejection of claim 112 rejection of claims 4-5, 12-14, 15-16, 20-21, 45, 40-41, and 47, Applicant asserts (pg. 21):
Clearly, the original specification provides full support for claims 1, 4-16, 19-44, 46 and 47.
In response:
The examiner respectfully disagrees and maintains 112 rejection for claims 4-5, 12-14, 15-16, 20-21, 45, 40-41, and 47 as specified below.

In regards to the rejection of claim 103 rejection of claims 1, 34, 38, and 46, Applicant asserts (pg. 24):
It is noted that the crimp type plate connector is part of the positive battery cable assembly, and is not part of the positive battery post of the battery 50. Thus, the end of the positive cable is directly connected to the crimp type plate connector instead of being directly connected to the positive battery post of the battery 50 or directly connected to the positive battery tab of the multiple battery cells unlike the claimed subject matter.
And further recites (Pg. 24):
It is noted and emphasized that the positive battery post of the battery 50 of Shy is not wrapped around the exposed conductor end of the positive battery cable. Furthermore, Shy does not disclose a positive battery tab directly wrapped or wound around the exposed conductor end of the positive battery cable.
“Specifically, Shy and/or Osborne, alone or together, do not teach or suggest directly connecting the positive battery tab of the battery cells of Osborne to the end of the positive battery cable of Shy. (pg. 42)
And further asserts (pg. 43-44):
Gonzalez and Barnes do not add anything relevant to Shy and Osborne to teach or suggest the claimed invention.
Very importantly, Shy, Osborne, Gonzalez, and Barnes all do not disclose a positive tab of one of the multiple battery cells is lengthened and wrapped or wound around the exposed electrical conductor end of the positive battery cable let alone the claimed subject matter, including "a positive battery cable having an exposed electrical conductor end directly connected to the one positive battery tab of the lithium ion rechargeable battery, the exposed electrical conductor end of the positive battery cable…”
In response:
Examiner respectfully disagrees and based on the following:
Claim language of Claim 4 and similarly claims 12-14, 20-21, 45, 40-41, and 47
Claims 1, 34, 39 and 46 from which claims 4, 12-14, 15-16, 20-21, 40-41, 45, and 47  depends
Applicant remarks (i.e. the end of the positive cable is directly connected to the crimp type plate connector instead of being directly connected to the positive battery post of the battery 50 or directly connected to the positive battery tab of the multiple battery cells unlike the claimed subject matter” (pg. 24), and  “Importantly, the positive battery tab lengthened by the separate tab is still defined as the positive battery tab, and is wrapped around the exposed end of the positive battery cable” (pg. 20) and
the specification (pg. 18,21,24-26 and Fig. 17-20 and Fig. 30-31 showing one embodiment (Fig. 17-20) with the battery tab 414 directly connected to the cable and another embodiment (Fig. 30-31) showing a separate tab (512e) connected to the cable )
It is unclear if the positive battery tab or the separate tab is directly connected and wraps around the exposed electrical conductor.
Also it is unclear if the negative battery tab or the separate tab is directly connected and wrapped around the negative terminal conductor bar.
As such, based on the specification above (Figs. 17-20, and 30-32 and pg. 18, 21,25-26) and applicants remarks, the examiner will interpret the following language of independent claims 1, and similarly claims 34, 38, 39, and 46 as follows::
“the positive cable having an exposed electrical conductor end directly connected to the one positive battery tab of the battery” as “the positive cable having an exposed electrical conductor end directly electrically connected to the one positive 
Therefore as can be seen from the rejection of claim 1 and similarly claims 34, 38, and 46, the examiner use the combined teachings of Osborne ,Dai ,Gonzalez , Hashoimoto, and Lennox, and the combined teachings of Shy in view of Gonzalez in further view of Osborne as evident by Barnes to teach the claim language of claims 1, 34, 38, and 46 as specified below and as follows:
“the positive cable having an exposed electrical conductor end directly connected to the one positive battery tab of the rechargeable battery” ([0036]- [0037]  and Fig. 4D of Dai Lead 74 is positioned in electrical contact with the folded connection tabs 58 (cathode/positive lead) through weld connection 76 and is therefore is an exposed conductor. Lead 74 identified as “cable”).
“a positive battery cable (Fig. 2 Col. 2 lines 55-65 cable 47 of Shy) having an exposed electrical conductor end directly connected to the one positive battery tab of the rechargeable battery (Fig. 2 Col. 2 lines 55-65 of Shy where cables 47 are coupled to the electric poles of battery 50 through the crimp connector. It is well known to one of ordinary skill in the art that an exposed electrical conductor is connected to the crimp connector as evident by Barnes (Fig. 3 conductor in crimp terminal 30). Since the other ends of the cables (clips 46) may be coupled to the battery of the vehicles for easily jumping, then the exposed electrical conductor is directly electrically connected to the positive battery tab).
In regards to the rejection of claim 103 rejection of claims 1, 34, 38, and 46, Applicant asserts (pg. 24):
It is noted that Shy does not disclose multiple battery cells.
In response:
The Examiner does not use Shy to teach “multiple battery cells”.
Additionally as can be seen from the rejection of claim 1 and similarly claims 34, 38, and 46, the examiner use the combined teachings of Osborne ,Dai ,Gonzalez , Hashoimoto, and Lennox, and the combined teachings of Shy in view of Gonzalez in further view of Osborne as evident by Barnes to teach the claim language of claims 1, 34, 38, and 46 as specified below.
In regards to the rejection of claim 103 rejection of claims 1, 34, 38, and 46, Applicant asserts (pg. 40):
Furthermore, modifying the portable electrical energy source of Shy with the teachings of Gonzalez, Osborne, and/or Barnes as proposed in the rejection is not suggested.
Specifically, Shy does not disclose the internal structure and configuration of the battery 50. Specifically, Shy does not disclose the structure and configuration of any battery cells, and does not disclose the structure and arrangement of any internal connections between the battery cells and the internal ends of the positive and negative battery posts.
In response:
Claim 1, and similarly claims 34, 38, and 46 does not claim nor does the Examiner uses Shy to teach “the internal structure and configuration of the battery” nor “the structure and configuration of any battery cells”, nor ”the structure and arrangement of any internal connections between the battery cells and the internal ends of the positive and negative battery posts.” 
Applicant asserts:
Importantly, the rejection does not set forth the detailed manner of modifying the battery 50 of Shy with the battery cells of Osborne, and connecting these battery cells to the internal ends of the battery posts or directly to the exposed end of the positive battery cable. Thus, the rejection cannot, also does not set forth a prima facie case of obviousness in the proposed modification of the battery 50 of Shy
Further, the battery 50 of Shy shown in Fig. 2 has the configuration of a lead-acid battery, and cannot be modified with the battery cells of Osborne.
The existence and location of the dividing walls of the lead-acid battery and quantities of acid would interfere and prevent the installation of the Li-ion battery cells of Osborne into this internal space of the battery 50 of Shy.
In response:
Claim 1, and similarly claims 34, 38, 39, and 46 does not claim “connecting these battery cells to the internal ends of the battery posts or directly to the exposed end of the positive battery cable” nor “installation of the Li-ion battery cells into the internal space of the battery”  
Additionally, the examiner respectfully disagrees and points to the rejection of claim 1 and similarly claims 34, 38, and 46, the examiner use the combined teachings of Osborne ,Dai ,Gonzalez , Hashoimoto, and Lennox, and the combined teachings of Shy in view of Gonzalez in further view of Osborne as evident by Barnes to teach the claim language of claims 1, 34, 38, and 46 as specified below.

Applicant asserts (pg. 40):
Shy and Osborne, alone or together, both fail to teach or suggest the manner of connecting the battery tabs of the battery cells of Osborne with the internal ends of the positive and negative battery posts of Shy, or more importantly with the exposed conductor end of the positive battery cable.
In response:
Claim 1, and similarly claims 34, 38, 39, and 46 does not claim “a manner of “connecting the battery tabs of the battery cells  with the internal ends of the positive and negative battery posts, or with the exposed conductor end of the positive battery cable”
Additionally as can be seen from the rejection of claim 1 and similarly claims 34, 38, and 46, the examiner use the combined teachings of Osborne ,Dai ,Gonzalez , Hashoimoto, and Lennox, and the combined teachings of Shy in view of Gonzalez in further view of Osborne as evident by Barnes to teach the claim language of claims 1, 34, 38, and 46 as specified below.
Applicant asserts:
Again, both Shy do not teach or suggest directly connecting the positive battery tab of a lithium ion battery cell to the exposed conductor end of the battery cable to enhance conductivity of power from the battery of the jump starting device to a deplete or discharged battery (e.g. vehicle battery) during jump starting operation.
In response:
Claim 1, and similarly claims 34, 38, and 46 does not claim “directly connecting the positive battery tab of a lithium ion battery cell to the exposed conductor end of the battery cable to enhance conductivity of power from the battery of the jump starting device to a deplete or discharged battery (e.g. vehicle battery) during jump starting operation”
In regards to the rejection of claim 103 rejection of claims 15-16 Applicant asserts:
Peterson is non-analogous art, and provides no relevant teaching to Shy, Gonzalez, and/or Osborne. Peterson is non-analogous art, and is not relevant.
The printed circuit board connector 64 of Peterson is not configured or suitable for connecting a positive battery tab of a rechargeable battery to an exposed conductor of a positive battery cable for use in a battery jump starting device. For example, the printed circuit board connector 64 of Peterson is not a positive battery tab, and is not configured to handle current from a rechargeable battery to a depleted or discharged battery (e.g. vehicle battery) being boosted or charged by the jump starter.
In view of above, nothing in Shy, Gonzalez, Osborne, and Peterson, taken alone or in combination, renders the subject matter of the claims obvious within the meaning of 35 U.S.C. 103.
In response:
The Examiner does not use Peterson to teach “configured or suitable for connecting a positive battery tab of a rechargeable battery to an exposed conductor of a positive battery cable for use in a battery jump starting device” or “a positive battery 
In response to Applicant remarks regarding: “Peterson is non-analogous art”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as can be seen from the rejection of claim 15-16, the examiner use the combined teachings of Shy in view of Gonzalez in further view of Osborne in further view of Peterson to teach the claim language of claims 15-16 as specified below and is therefore reasonably pertinent to the particular problem with which the applicant was concerned.
In regards to the rejection of claim 103 rejection of claims 1, 34, 38, and 46 Applicant asserts (pg. 24-42):
Shy fails to disclose the following eight (8) primary claimed features or elements and numerous claimed sub-features or sub-elements of the claimed subject matter, including:..
#1 lithium ion rechargeable battery comprising multiple battery cells each
having a positive tab and negative tab located at opposite ends of each
battery cell, the multiple battery cells are connected together end-to-end in
electrical series along a length of the lithium ion rechargeable battery and
folded over each other into a layered battery cell arrangement….


elements and numerous claimed sub-features or sub-elements of the claimed subject matter, including:
#1 lithium ion rechargeable battery comprising multiple battery cells each
having a positive tab and negative tab located at opposite ends of each
battery cell, the multiple battery cells …”
Osborne fails to disclose the following six (6) primary claimed features or
elements (i.e. features #3-8 above) and numerous claimed sub-features or subelements of the claimed subject matter, including:
#3 a positive battery cable having an exposed electrical conductor end
directly connected to the one positive battery tab of the lithium ion rechargeable battery;…”
Barnes fails to disclose the following eight (8) primary claimed features or elements and numerous claimed sub-features or sub-elements of the claimed subject matter, including:… #1 lithium ion rechargeable battery comprising multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell, the multiple battery cells are…”
And further asserts:
Shy does not disclose features #1 - 8;
Gonzalez does not disclose features #1 - 8;
Osborne does not disclose features #3 - 8; and
Barnes does not disclose features #1 - 8.
Shy, Gonzalez, Osborne, and Barnes all do not disclose at least disclose 
Clearly, it is factually impossible for Shy, Gonzalez, Osborne, and Barnes to teach or suggest the claimed inventions, since these prior art reference all do not teach or suggest at least features #3 - 8. Thus, the rejection does not set forth a prima facie case of obviousness.
In response:
As can be seen from the rejection of claim 1 and similarly claims 34, 38, and 46 the examiner does not rely on Shy, Gonzalez, Osborne, and Barnes alone, but uses the combined teachings of of Osborne ,Dai ,Gonzalez , Hashoimoto, and Lennox, and the combined teachings of Shy in view of Gonzalez in further view of Osborne as evident by Barnes to teach the claim language of claims 1, 34, 38, and 46 as specified below.
Additionally In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response and in regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Specification
The disclosure is objected to because of the following informalities: 

The specification recites the following:
 “the positive cable 318 can be rolled up in the positive battery tab 414“ (pg. 21).
“the positive battery tab 414 is lengthened so that the positive cable 318” (pg. 18) and referring to Fig. 16-18. 
“The battery cells 512c each have positive and negative tabs 512d located at opposite ends of each battery cell 512c” (pg. 24) and referring to Fig. 30-32.
The tabs 512d are metal plates (e.g. relative thin metal foils) extending outwardly from the body and opposite edges of each battery cell 512c. (pg. 24)
As shown in FIGS. 30 and 31, a separate tab 512e is added or connected to the right side of the battery cell 512c to extend the length of the tab 512d (pg. 25)
“ the initially flat separate tab 512e is wrapped around the exposed end of the positive cable 518, and then connected to the exposed end by welding (e.g. sonically and/or thermally welding) and/or soldering.” (pg. 25)
”The completed assembly of the battery conductor device 500 with the connected separate positive tab 512d ready to be wrapped or wound an exposed end of the positive cable 518” (FIG. 29) (pg. 26).
FIG 35 is an opposite end perspective view of the battery connector device showing a negative battery tab 
A separate tab 512e (see FIG. 30) can be connected to the negative tab 512d to lengthen same, so that the lengthened negative tab can be wrapped or wound around the negative terminal conductor plate 530 more than one time (e.g 2, 3, 4, or more times). (pg. 26)
As shown in FIG. 35, the negative tab 512d can be attached to the negative terminal conductor plate 530 For example, the negative tab 512d can be wrapped partially or fully, as shown, around the negative terminal conductor plate 530. (pg. 25)

The specification identifies element 414 (Fig. 16-18) as “positive battery tab” and a “positive terminal tab”. It is unclear if element 414 is a positive battery tab” or “positive terminal tab”.
The specification identifies 512d as ”tabs”, ”positive tab”, ”negative tab”, and ”separate positive tab”. It is unclear if element 512d is a positive tab, negative tab, or separate positive tab. 
The specification identifies separate positive tab 512d and separate tab 512e. It is unclear what element (512d or 512e) is a “separate positive tab”, ”separate tab”, or if the “separate tab” is the same as the “separate positive tab”.

Examiner suggests the specification be written in such a way that the language and term meaning are consistent throughout the disclosure.

The amendment filed 5/5/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment 

“The positive battery tab 414 is a metal sheet (e g copper sheet) connected to the positive battery tab 414 of the battery 412.”. (pg. 21). 

The original specification supported the positive battery tab is a metal sheet connected to the positive terminal tab of the battery.

It is also unclear how the positive battery tab 414 is connected to itself.

Applicant is required to cancel the new matter in the reply to this Office Action.
Appropriate correction is required.

Claim Objections
Claim 1, 4-6, 8,10,11,30, 31 are objected to due to the following informalities:
Claims 1, 6, 8,10,11,30, 31 recites “the one positive battery tab” and “the positive battery tab..…” which lack antecedent basis. 
In all instances, the Examiner will interpret “the positive tab” as “the positive battery tab” and thus will interpret “one positive tab” as “one positive battery tab”
Claims 1 recites “the negative battery tab” which lack antecedent basis. In all instances, Examiner will interpret “negative tab” as “the negative battery tab”.
Claim 5 recites “The extended positive tab” which lack antecedent basis. 
Claims 4 recites “wherein the one positive tab..…” which lack antecedent basis.  Examiner will interpret as “the positive battery tab”. 
In all instances, the Examiner will accept that terms “positive tab” and “positive battery tab” are used interchangeably. And terms “negative tab” and “negative battery tab”  are also used interchangeably.
However claims terms are required to be consistent with the specification.
Claim 31 recites “wherein the positive battery tab wraps around the exposed electrical conductor end of the positive battery cable.” Which does not further limit claim 1.



    PNG
    media_image1.png
    826
    1370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    825
    1311
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-14, 15-16, 20-21, 45, 40-41, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 
Claim 4 and similarly claims 12-14, 20-21, 45, 40-41, and 47 recites:  
“wherein the one positive tab of the multiple battery cells is lengthened by adding or connecting a separate tab thereto” and 
“wherein the separate tab connected to the positive battery tab of the battery cell arrangement wraps around and connects to the exposed conductor end of the positive battery cable.
Claim 5 recites wherein the extended positive tab of the one of the multiple battery cells is extended by connecting a separate tab to the one of the multiple battery cells.
Claim 15 recites “comprising a separate tab connected to the negative battery tab of the rechargeable battery arrangement to extend a length of the negative battery tab of the battery cell arrangement.”
Claim 16 recites “wherein the separate tab connected to the negative tab of the battery cell arrangement wraps more than one time around the negative terminal conductor bar to enhance the electrical connection between the negative terminal conductor bar and the negative battery tab of the rechargeable battery cell arrangement.
However based on the following:
Claims 1, 34, 39 and 46 from which claims 4, 12-14, 15-16, 20-21, 40-41, 45, and 47  depends
Applicant remarks (i.e. the end of the positive cable is directly connected to the crimp type plate connector instead of being directly connected to the and  “Importantly, the positive battery tab lengthened by the separate tab is still defined as the positive battery tab, and is wrapped around the exposed end of the positive battery cable”
the specification (pg. 18,21,24-26 and Fig. 17-20 and Fig. 30-31 showing one embodiment (Fig. 17-20) with the battery tab 414 directly connected to the cable and another embodiment (Fig. 30-31) showing a separate tab (512e) connected to the cable )
It is unclear if the positive battery tab or the separate tab is directly connected and wraps around the exposed electrical conductor.
Also it is unclear if the negative battery tab or the separate tab is directly connected and wrapped around the negative terminal conductor bar.
Claims 12-14, 16, 21, 45, 41 and 47 are included in this rejection based on their dependence on claims 4, 15, 20, and 40.
Based on the specification above (Figs. 16-18, and 30-32 and pg. 18, 21,25-26), and applicants remarks, the examiner will interpret the following language of independent claims 1, and similarly claims 34, 38,39, and 46 as follows::
“the positive cable having an exposed electrical conductor end directly connected to the one positive battery tab of the battery” as “the positive cable having an exposed electrical conductor end directly electrically connected to the one positive battery tab of the battery”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 25,27,30-33, 36-37, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 20150380697) in view of Dai (US 20160155996) as evident by Gonzalez (US20140139175) in view of Hashoimoto (US 20130164613) in view of Lennox (US20110117408).

As to claim 1 Osborne discloses a battery device (Fig. 1-2 showing cells 26 contained in the power tool battery pack 20 of FIG. 1 [0002] [0087]) for use in a jump starting device (Osborne does not specifically disclose that battery pack 20 is for use in a jump starting device.  However, it is well known to one of ordinary skill in the art that battery packs in power tools can be used as jump starting devices as evident by Gonzalez (Fig. 1 tool pack 30 [0010]), the battery device comprising: 
a battery comprising multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell (Fig. 17, 20, 25 and [0116] The pouch cells 26 are placed such that the positive tab 80 of one cell 26 overlaps the negative tab 78 of an adjacent cell 26. Tab 80 B+, B- are at opposing , the multiple battery cells are connected together end-to-end in electrical series along a length of the lithium ion rechargeable battery (FIG. 26. Once the cells 26 are electrically connected, the negative tab 78 of the cell 26 in the trailing frame 92e will be the most negative (B-) node in the string of cells 26 and the positive tab 80 of the cell 26 in the leading frame 92a will be the most positive (B+) node in the string of cells 26. [0116] [[0119]) and folded over each other into a layered battery cell arrangement [0120] FIG. 27-28, frame assemblies 111 are folded to create the battery/core-pack 24), one positive tab of one of the multiple battery cells located at one end of the battery extends outwardly from the one end of the battery (Fig. 17 tab 80 B+), and one negative tab of one of the multiple battery cells located at an opposite end of the battery extends outwardly from the opposite end of the lithium ion rechargeable battery (Fig. 17 tab 80 B-); 
a positive battery cable (Fig. 25 power cable 128) having an exposed electrical conductor end connected to the one positive battery tab of the battery ([0124] power wires/straps 128 connected to the B-, B+ tabs [0118] Fig. 25), 
Osborne does not specifically disclose the positive cable having an exposed electrical conductor end directly connected to the one positive battery tab of the battery, the exposed electrical conductor end of the positive battery cable extending along the one end and width of the battery, and oriented transversely relative to the length of the battery, the one positive battery tab of the multiple battery cells is lengthened and directly wrapped or wound around the exposed electrical conductor end of the positive battery cable.


    PNG
    media_image3.png
    938
    792
    media_image3.png
    Greyscale

Fig. 4D of Dai


an exposed electrical conductor end directly connected to the one positive battery tab of the battery ([0036]- [0037]  and Fig. 4D Lead 74 is positioned in electrical contact with the folded connection tabs 58 (cathode/positive lead) through weld connection 76 and is therefore is an exposed conductor), the exposed electrical conductor end of the positive battery cable extending along the one end and width of the battery (Fig. 4d above lead 74 identified as “cable”), and oriented transversely relative to the length of the battery (Fig. 4d above), the one positive battery tab of the multiple battery cells is lengthened (Connection tabs 58 have length) and directly wrapped or wound around the exposed electrical conductor end of the positive battery cable (Fig. 4d above).
It would have been obvious to a person of ordinary skill in the art to modify the positive cable having an exposed electrical conductor end of Osborne to be directly connected to the one positive battery tab of the battery, the exposed electrical conductor end of the positive battery cable extending along the one end and width of the battery, and oriented transversely relative to the length of the battery, the one positive battery tab of the multiple battery cells is lengthened and directly wrapped or wound around the exposed electrical conductor end of the positive battery cable, in order to provide construct a connection that is mechanically and electrically robust through folding and welding [Abstract, [0012])
Osborne does not specifically disclose  the battery device is a rechargeable battery device nor the battery is a lithium ion rechargeable battery nor a negative terminal conductor bar connected to the negative battery tab of the lithium ion rechargeable battery the negative terminal conductor bar being located at the opposite end and extending along the opposite end and width of the lithium ion rechargeable battery and oriented transversely relative to the length of the lithium ion rechargeable battery .
Regarding the battery device is a rechargeable battery device and the battery is a lithium ion rechargeable battery, Hashoimoto teaches a rechargeable battery device and a lithium ion rechargeable battery (lithium ion secondary battery 10 [0059]))
It would have been obvious to a person of ordinary skill in the art to modify the battery and battery device of Osborne to be a rechargeable battery device and a lithium ion rechargeable battery, as taught by Hashoimoto in order have a significantly higher energy density than lead acid batteries and therefore discharge more energy.
Regarding a negative terminal conductor bar connected to the negative battery tab of the lithium ion rechargeable battery the negative terminal conductor bar being located at the opposite end and extending along the opposite end and width of the lithium ion rechargeable battery and oriented transversely relative to the length of the lithium ion rechargeable battery, Hashoimoto teaches a negative terminal conductor bar connected to the negative battery tab of the lithium ion rechargeable battery (Fig. 1-2 negative bus bar 15 on lithium ion secondary battery 10 [0059]-[0060]), the negative terminal conductor bar being located at the opposite end and extending along the opposite end and width of the lithium ion rechargeable battery ([0059]-[0060] Fig. 2-3 showing bar 15 is superposed to at least one of both surfaces of the outer end portion 1b in the , and oriented transversely relative to the length of the lithium ion rechargeable battery ([0059]-[0060] Fig. 2-3).
It would have been obvious to a person of ordinary skill in the art to modify the battery device of Osborne to include a negative terminal conductor bar connected to the negative battery tab of the lithium ion rechargeable battery the negative terminal conductor bar being located at the opposite end and extending along the opposite end and width of the lithium ion rechargeable battery and oriented transversely relative to the length of the lithium ion rechargeable battery, as taught by Hashoimoto in order to provide power distribution to multiple elements.
Osborne in view of Dai in view of Hashoimoto does not specifically teach a negative battery cable connected to or connectable to the negative terminal conductor bar during jump starting operation of the jump starting device.
However Lennox teaches a negative battery cable connected to or connectable to the negative terminal conductor bar (Fig. 1 negative lead wire 150 connected to planar conductor 142 of bus bar 140, Fig. 1 [0024]-[0025]).
 Although Lennox shows a negative battery cable connected to the negative terminal conductor bar, Lennox does not specifically state that the lead wire 150 is connected/connectable during jump starting operation of the jump starting device.
However connecting the negative battery cable to the negative terminal conductor bar during jump starting operation is an intended use of the claimed 
As such Lennox negative battery cable connected to or connectable to the negative terminal conductor bar is capable of being connected during jump starting operation of the jump starting device (See ([0026]) where negative lead wire 150 connected to planar conductor 142 of bus bar 140, Fig. 1 extends to a length required to connect the battery 100 to load devices (i.e jump starting operation).
It would have been obvious to a person of ordinary skill in the art to modify the battery device of Osborne to include a negative battery cable connected to or connectable to the negative terminal conductor bar during jump starting operation of the jump starting device, as taught by Lennox in order to provide power to a load ([0026]).
As to claim 6, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 1, wherein the positive battery tab (Connection tabs 58 of Dai) is wrapped or wound around the exposed electrical conductor end of the positive battery cable (Fig. 4d above) to connect the lithium ion rechargeable battery to exposed conductor end of the positive battery cable (Fig. 4d of Dai above lead 74 identified as “cable”. Lead 74 is positioned in electrical contact with the folded connection tabs 58 (cathode/positive lead) through weld connection 76 and is therefore is an exposed conductor. ([0036] - [0037] and Fig. 4D)
As to claim 7, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 1.
Osborne in view of Hashoimoto in view of Lennox does not teach wherein the negative battery tab is wrapped or wound around the negative terminal conductor bar to directly connect the lithium rechargeable battery to the negative terminal conductor bar.
Dai teaches a battery tab is wrapped or wound around a conductor bar to directly connect the battery to the conductor bar. (Fig. 4D above showing a battery tab wrapped around a conductor).
It would have been obvious to a person of ordinary skill in the art to modify the negative battery tab of Osborne to be wrapped or wound around the negative terminal conductor bar to directly connect the lithium rechargeable battery to the negative terminal conductor bar, as taught by Dai in order to provide construct a connection that is mechanically and electrically robust through folding and welding [Abstract, [0012]).
As to claim 8, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 6, wherein the exposed conductor end of the positive battery cable is welded and/or soldered to the positive battery tab of the battery cell arrangement  (Fig. 4d of Dai Lead 74 is positioned in electrical contact with the folded connection tabs 58 (cathode/positive lead) through weld connection 76 and is therefore is an exposed conductor. ([0036] - [0037] and Fig. 4D) and the negative terminal conductor bar is soldered to the negative battery tab of the battery cell arrangement ([0060] of Hashoimoto joined by a joining method, such as, e.g., welding).
It would have been obvious to a person of ordinary skill in the art to modify the battery device of Osborne to include wherein the exposed conductor end of the positive battery cable is welded and/or soldered to the positive battery tab of the battery cell arrangement and the negative terminal conductor bar is soldered to the negative battery tab of the battery cell arrangement, as taught by Dai and Hashoimoto in order to provide construct a connection that is mechanically and electrically robust through folding and welding [Abstract, [0012] of Dai)
As to claim 9, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 1, wherein the rechargeable lithium ion battery pack is rectangular-shaped (Fig. 1-2 of Osborne showing cells 26).
Osborne in view of Hashoimoto in view of Dai does not teach and the negative terminal conductor bar is L-shaped and wraps around a corner of the rechargeable lithium ion battery pack.
Lennox teaches and the negative terminal conductor bar is L-shaped and wraps around a corner of the rechargeable lithium ion battery pack. (Fig. 1 conductor 120).
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery device of Osborne to include the negative terminal conductor bar is L-shaped and wraps around a corner of the rechargeable lithium ion battery pack as taught by Lennox as it is a change in size and shape.
As to claim 10, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 9, wherein the positive battery tab and the negative battery tab of the battery cell arrangement extend from opposite ends of the battery cell arrangement and have a width equal or substantially equal to a width of the battery cell arrangement (Fig. 17 Osborne where tab 80 B+, B- are at opposing ends with width substantially equal to a width of the battery cell arrangement).
As to claim 11, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 1, wherein the positive battery tab and negative battery tab of the cell arrangement extend along opposite edges along a width dimension of the battery cell arrangement (Fig. 17 Osborne where tab 80 B+, B- are at opposing ends with width substantially equal to a width of the battery cell arrangement)..
As to claim 25, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 1, wherein the multiple battery cells are folded over each other into a layered battery cell arrangement [0120] FIG. 27-28, frame assemblies 111 are folded to create the battery/core-pack 24).
As to claim 27, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 25, wherein the layered battery cell arrangement is placed within a battery cover or casing (Fig 28 of Osborne). 
As to claim 30, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 1, wherein the exposed electrical conductor end of positive battery cable connecting to the positive battery tab extends along a width of the battery cell arrangement ([0036] - [0037] and Fig. 4D of Dai weld connection 76 extending along width of battery 66).
As to claim 31, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 30, wherein the positive battery tab (connection tabs 58) wraps around the exposed electrical conductor end of the positive battery cable (Fig. 4d of Dai above. Lead 74 identified as “cable”).
As to claim 32, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 31, wherein at least a portion of the length of the negative terminal conductor bar connecting to the negative terminal battery tab extends along a width of the battery cell arrangement ([0059] Fig. 2-3 of Hashoimoto showing bar 15 is superposed to at least one of both surfaces of the outer end portion 1b in the thickness direction cover approximately the entire widthwise region thereof (see dashed-two dotted line and located on the “opposite” end of the positive terminal).
As to claim 33, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 32, wherein the negative battery tab extends from one end of the rechargeable battery arrangement (Fig. 17, 20, 25 and [0116] the negative tab 78 of Osborne located on opposite ends of the cells), and wraps around the at least a portion of the length of the negative terminal conductor bar(Fig. 4D above showing a battery tab wrapped around a conductor).
It would have been obvious to a person of ordinary skill in the art to modify the negative battery tab of Osborne to be wraps around the at least a portion of the length of the negative terminal conductor bar, as taught by Dai in order to provide construct a connection that is mechanically and electrically robust through folding and welding [Abstract, [0012]).
As to claim 46, it is rejected based on the remarks of rejected claim 1 above and is similarly rejected.
Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 20150380697) in view of Dai (US 20160155996) as evident by Gonzalez (US20140139175) in view of Hashoimoto (US 20130164613) in view of Lennox (US20110117408) in further view of Saiki (US 20080131764).
As to claim 26, Osborne in view of Dai in view of Hashoimoto in view of Lennox teaches the rechargeable battery device according to claim 25.
Osborne in view of Dai in view of Hashoimoto in view of Lennox does not teach wherein the layered battery cell arrangement is taped or shrink wrapped together.
Saiki teaches wherein the layered battery cell arrangement is taped or shrink wrapped together (0044 and Fig 4. Shrink Wrap 410)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the multiple battery cells of .
Claim 34-35 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 20150380697) in view of Dai (US 20160155996) as evident by Gonzalez (US20140139175) in view of Hashoimoto (US 20130164613).
As to claim 34 Osborne discloses a battery device for use in a jump starting device the jump starting device comprising a positive battery cable and a negative battery cable (Osborne does not specifically disclose that battery pack 20 is for use in a jump starting device wherein the jump starting device comprising a positive battery cable and a negative battery cable.  However, it is well known to one of ordinary skill in the art that battery packs in power tools can be used as jump starting devices wherein the jump starting device comprising a positive battery cable and a negative battery cable as evident by Gonzalez (Fig. 1 tool pack 30 [0010]), the battery device comprising:
a battery comprising multiple battery cells connected end-to-end in electrical series (FIG. 26. Once the cells 26 are electrically connected, the negative tab 78 of the cell 26 in the trailing frame 92e will be the most negative (B-) node in the string of cells 26 and the positive tab 80 of the cell 26 in the leading frame 92a will be the most positive (B+) node in the string of cells 26. [0116] [[0119]) and folded into a layered battery cell arrangement [0120] FIG. 27-28, frame assemblies 111 are folded to create the battery/core-pack 24), having a positive battery tab of one of the multiple battery cells located at one end and a negative battery tab of one of the multiple battery cells located at an opposite end of the battery cell arrangement (Fig. 17 .
Osborne does not specifically disclose  the battery device is a rechargeable battery device nor the battery is a lithium ion rechargeable battery nor wherein the positive battery cable has an exposed conductor end directly connected to the one positive battery tab of the battery cell arrangement of the lithium ion rechargeable battery, the exposed electrical conductor end being oriented transversely relative to a length of the lithium ion rechargeable battery nor wherein the positive battery tab is lengthened and wrapped or wound around the exposed electrical conductor end of the positive battery cable nor wherein the negative battery cable is connected or connectable to the negative battery tab during operation of the rechargeable battery device.
Regarding the battery device is a rechargeable battery device and the battery is a lithium ion rechargeable battery, Hashoimoto teaches a rechargeable battery device and a lithium ion rechargeable battery (lithium ion secondary battery 10 [0059]))
It would have been obvious to a person of ordinary skill in the art to modify the battery and battery device of Osborne to be a rechargeable battery device and a lithium ion rechargeable battery, as taught by Hashoimoto in order have a significantly higher energy density than lead acid batteries and therefore discharge more energy.
Regarding wherein the positive battery cable has an exposed conductor end directly connected to the one positive battery tab of the battery cell arrangement of the lithium ion rechargeable battery, the exposed electrical conductor end being oriented transversely relative to a length of the lithium ion rechargeable battery and wherein the positive battery tab is lengthened and wrapped or wound around the exposed electrical conductor end of the positive battery cable, Dai teaches wherein the positive battery cable (Fig. 4d above lead 74 identified as “cable”) has an exposed conductor end directly connected to the one positive battery tab of the battery cell arrangement of the lithium ion rechargeable battery  ([0036]- [0037]  and Fig. 4D Lead 74 is positioned in electrical contact with the folded connection tabs 58 (cathode/positive lead) through weld connection 76 and is therefore is an exposed conductor), the exposed electrical conductor end being oriented transversely relative to a length of the lithium ion rechargeable battery (Fig. 4d above) and wherein the positive battery tab is lengthened (Connection tabs 58 have length) and wrapped or wound around the exposed electrical conductor end of the positive battery cable (Fig. 4d above).
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery device of Osborne to include wherein the positive battery cable has an exposed conductor end directly connected to the one positive battery tab of the battery cell arrangement of the lithium ion rechargeable battery, the exposed electrical conductor end being oriented transversely relative to a length of the lithium ion rechargeable battery and wherein the positive battery tab is lengthened and wrapped or wound around the exposed electrical conductor end of the positive battery cable, in order to provide construct a connection that is mechanically and electrically robust through folding and 
Regarding wherein the negative battery cable is connected or connectable to the negative battery tab during operation of the rechargeable battery device.
However connecting the negative battery cable to the negative terminal conductor bar during jump starting operation is an intended use of the claimed connection. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (2114)
As such Gonzalez negative battery cable is connected or connectable to the negative battery tab during operation of the rechargeable battery device ((Fig. 1 tool pack 30 [0010]).
It would have been obvious to a person of ordinary skill in the art to modify the battery device of Osborne to include a negative battery cable connected to or connectable to the negative terminal conductor bar during jump starting operation of the jump starting device, as taught by Gonzalez in order to provide power to a depleted load.
As to claim 35, Osborne in view of Dai in view of Hashoimoto teaches the rechargeable battery device according to claim 34, further comprising a negative terminal conductor bar (Fig. 1-2 negative bus bar 15 on lithium ion secondary battery 10 [0059]-[0060]), directly connected along at least a portion of a length of the negative terminal conductor bar to the negative battery tab of the battery cell arrangement of the rechargeable lithium ion battery pack, and the at least a portion of the length of the negative terminal conductor bar being oriented transversely relative to the battery cell arrangement ([0059]-[0060] Fig. 2-3 showing bar 15 is superposed to at least one of both surfaces of the outer end portion 1b in the thickness direction cover approximately the entire widthwise region thereof (see dashed-two dotted line and located on the “opposite” end of the positive terminal).
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery device of Osborne to include a negative terminal conductor bar, directly connected along at least a portion of a length of the negative terminal conductor bar to the negative battery tab of the battery cell arrangement of the rechargeable lithium ion battery pack, and the at least a portion of the length of the negative terminal conductor bar being oriented transversely relative to the battery cell arrangement, as taught by Hashimoto in order to provide power distribution to multiple elements.
As to claim 36, Osborne in view of Dai in view of Hashoimoto teaches the rechargeable battery device according to claim 35. 
Osborne in view of Hashoimoto does not teaches wherein the negative battery tab wraps around the at least a portion of the length of the negative terminal conductor bar for enhancing an electrical connection between the battery cell arrangement and the negative terminal conductor bar.
Dai teaches a battery tab wraps around the at least a portion of the length of a conductor bar for enhancing an electrical connection between the battery and the conductor bar (Fig. 4D above showing a battery tab wrapped around a conductor).

As to claim 37, Osborne in view of Dai in view of Hashoimoto teaches the rechargeable battery device according to claim 36.
Osborne in view of Dai in view of Hashoimoto does not specifically teach wherein the exposed conductor end of the positive battery cable and the negative terminal conductor bar are located at opposite ends of the battery cell arrangement.
However the combined teachings of Osborne in view of Dai in view of Hashoimoto where Dai teaches an exposed electrical conductor end directly connected to the one positive battery tab of the battery ([0036] - [0037]  and Fig. 4D Lead 74 is positioned in electrical contact with the folded connection tabs 58 (cathode/positive lead) through weld connection 76 and is therefore is an exposed conductor), and Hashoimoto teaches a negative terminal conductor bar connected to the negative battery tab of the lithium ion rechargeable battery (Fig. 1-2 negative bus bar 15 on lithium ion secondary battery 10 [0059]-[0060]) would render the exposed conductor end of the positive battery cable and the negative terminal conductor bar are located at opposing ends of the battery cell arrangement of Osborne where the batter cell arrangement is identified in ([0120] FIG. 27-28, frame assemblies 111 are folded to .
Claims 1,4-5,12-14, 34, 38, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of Gonzalez (US20140139175) in further view of Osborne (US 20150380697) as evident by Barnes (US 4142771).

    PNG
    media_image4.png
    729
    938
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    793
    817
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    966
    993
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    808
    905
    media_image7.png
    Greyscale

Fig. 2 of Shy

As to claim 1 Shy discloses a rechargeable battery device for use in a battery jump starting device (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times), the rechargeable battery device comprising: 
a rechargeable battery (battery 50) comprising: one positive tab located at one end of the lithium ion rechargeable battery extends outwardly from the one end of the rechargeable battery (positive battery tab identified above), and one negative tab located at an opposite end of the lithium ion rechargeable battery extends outwardly from the opposite end of the lithium ion rechargeable battery (negative battery tab and opposing ends identified above): a positive battery cable (Fig. 2 Col. 2 lines 55-65 cable 47) having an exposed electrical conductor end directly connected to the one positive battery tab of the rechargeable battery (interpreted as “the positive cable having an exposed electrical conductor end directly electrically connected to the one positive battery tab of the battery” see 112 first rejection above.) Fig. 2 Col. 2 lines 55-65 of Shy where cables 47 are coupled to the electric poles of battery 50 through the crimp connector. It is well known to one of ordinary skill in the art that an exposed electrical conductor is connected to the crimp connector as evident by Barnes (Fig. 3 conductor in crimp terminal 30). Since the other ends of the cables (clips 46) may be coupled to the battery of the vehicles for easily jumping, then the exposed electrical conductor is directly electrically connected to the positive battery tab).
Shy further discloses the exposed electrical conductor end of the positive battery cable connected at the one end and extending along the one end and width of the rechargeable battery (Fig. 2 above), and oriented transversely relative to the length of the rechargeable battery (Fig. 2 above), the one positive battery tab is lengthened and directly wrapped or wound around the exposed electrical conductor end of the positive battery cable (See Fig. 2. Since the positive battery tab is directly electrically connected to clips 46 through crimp connector and cable 47 (Fig. 2 Col. 2 lines 55-65), the positive battery tab of Shy is lengthened by crimp connector which is wrapped or wound around the exposed electrical conductor end of the positive battery cable);
Shy further discloses a negative terminal conductor bar connected to the negative battery tab of the rechargeable battery (Fig. 2 above), the negative terminal conductor bar being located at the opposite end and extending along the opposite end and width of the rechargeable battery (Fig. 2 above), and oriented transversely relative to the length of the lithium ion rechargeable battery (Fig. 2 above); and 
a negative battery cable connected to or connectable to the negative terminal conductor bar (Fig. 2 above. since conductor bar 51 is electrically connected to negative battery terminal tab of battery 50 (Fig. 2 and Col. 1 lines 44-52 and Col. 2 lines 55-65), conductor bar 51 is therefore electrically connected to the battery cables), during jump starting operation of the jump starting device (See Fig. 2-3 and Col. 2 lines 55-65 where clips 46 are extended and negative terminal conductor bar electrically connected to the battery tabs. As such the negative battery cable is electrically connected to the negative terminal conductor bar during jump starting of a battery).
Shy does not teach that the rechargeable battery device is a lithium ion rechargeable battery wherein the lithium ion battery comprises multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell, the multiple battery cells are connected together end-to-end in electrical series along a length of the lithium ion rechargeable battery and folded over each other into a layered battery cell arrangement nor the one positive tab and one negative tab is one of the multiple battery cells.
Regarding Shy’s rechargeable battery pack is a lithium ion rechargeable battery pack, Gonzalez teaches a lithium ion rechargeable battery pack ([0040] and Fig. 1 the battery pack 30 comprises a rechargeable battery which is lithium ion (Li-ion)).
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery in order have a significantly higher energy density than lead acid batteries and therefore discharge more energy.
Regarding multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell, the multiple battery cells are connected together end-to-end in electrical series along a length of the lithium ion rechargeable battery and folded over each other into a layered battery cell arrangement and the one positive tab one of the multiple battery cells and one negative tab is one of the multiple battery cells
Osborne teaches multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell (Fig. 17, 20, 25 and [0116] The pouch cells 26 are placed such that the positive tab 80 of one cell 26 overlaps the negative tab 78 of an adjacent cell 26), the multiple battery cells are connected together end-to-end in electrical series along a length of the lithium ion rechargeable battery (FIG. 26. Once the cells 26 are electrically connected, the negative tab 78 of the cell 26 in the trailing frame 92e will be the most negative (B-) and folded over each other into a layered battery cell arrangement [0120] FIG. 27-28, frame assemblies 111 are folded to create the battery/core-pack 24).
It would have been obvious to a person of ordinary skill in the art to modify the lithium ion rechargeable battery of Shy to be multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell, the multiple battery cells are connected together end-to-end in electrical series along a length of the lithium ion rechargeable battery and folded over each other into a layered battery cell arrangement, as taught by Osborne in order to increase energy density of the jump starting device using the same space using multiple lithium-ion cells.
Regarding the one positive tab and one negative tab of Shy is one of the multiple battery cells, since the combined teachings of Shy and Osborne wherein Osborne teaches the battery of Shy comprising multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell, and  connected together end-to-end in electrical series along a length of the lithium ion rechargeable battery will render the one positive tab and one negative tab of Shy to be one positive battery tab and one negative battery tab of the multiple battery cells.
As to claim 4, Shy in view of Gonzalez in view of Osborne teaches the rechargeable battery device according to claim 1, wherein the one positive tab of one of the multiple battery cells is lengthened by adding or connecting a separate tab thereto (See Fig. 2 where positive battery terminal tab of Shy which comprises the positive tab and crimp connector (separate tab which lengthens the positive tab) is .
As to claim 5, Shy in view of Gonzalez in view of Osborne teaches the rechargeable battery device according to claim 1, wherein the extended positive tab of the one of the multiple battery cells is extended by connecting a separate tab to the one of the multiple battery cells (See Fig. 2 where positive battery terminal tab of Shy which comprises the positive tab and crimp connector (separate tab) is wrapped or wound around the exposed electrical conductor end of the positive battery cable).
As to claim 12, Shy in view of Gonzalez in view of Osborne teaches the rechargeable battery device according to claim 4, wherein the separate tab has a width the same or substantially the same as the positive tab of the battery cell arrangement (Fig. 2 of Shy where the width of the crimp connector has substantially the same as the positive tab).
As to claim 13, Shy in view of Gonzalez in view of Osborne teaches the rechargeable battery device according to claim 4, wherein the separate tab at least partially overlaps the positive tab of the battery cell arrangement (Fig.2 of Shy showing crimp connector (separate tab) extends beyond positive tab).
As to claim 14, Shy in view of Gonzalez in view of Osborne teaches the rechargeable battery device according to claim 4, wherein the exposed conductor end of the positive battery cable is wound up within the separate tab (Fig.2 of Shy).
As to claim 34 Shy discloses a rechargeable battery device for use in a jump starting device (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times), the jump starting device comprising a positive battery cable and a negative battery cable (Fig. 2 of Shy), the rechargeable battery device comprising:
a rechargeable battery (battery 50) comprising having a positive battery tab located at one end (positive battery tab identified above), and a negative battery tab located at an opposite end of the battery cell arrangement (negative battery tab and opposing ends identified above),
wherein the positive battery cable (Fig. 2 Col. 2 lines 55-65 cable 47) has an exposed conductor end directly connected to the one positive battery tab of the battery cell arrangement of the rechargeable battery (interpreted as “the positive cable having an exposed electrical conductor end directly electrically connected to the one positive battery tab of the battery” see 112 first rejection above.) Fig. 2 Col. 2 lines 55-65 of Shy where cables 47 are coupled to the electric poles of battery 50 through the crimp connector. It is well known to one of ordinary skill in the art that an exposed electrical conductor is connected to the crimp connector as evident by Barnes (Fig. 3 conductor in crimp terminal 30). Since the other ends of the cables (clips 46) may be coupled to the battery of the vehicles for easily jumping, then the exposed electrical conductor is directly electrically connected to the positive battery tab).
Shy further discloses the exposed electrical conductor end being oriented transversely relative to a length of the lithium ion rechargeable battery (Fig. 2 above),
wherein the positive battery tab is lengthened and wrapped or wound around the exposed electrical conductor end of the positive battery cable (See Fig. 2. Since the positive battery tab is electrically connected to clips 46 through crimp connector and cable 47 (Fig. 2 Col. 2 lines 55-65), the positive battery tab of Shy is lengthened by crimp connector which is wrapped or wound around the exposed electrical conductor end of the positive battery cable), and
 Shy further discloses wherein the negative battery cable is connected or connectable to the negative battery tab during operation of the rechargeable battery device (Fig. 2 Col. 2 lines 55-65 of Shy).
Shy does not teach that the rechargeable battery device is a lithium ion rechargeable battery wherein the lithium ion battery comprises multiple battery cells connected end-to-end in electrical series and folded into a layered battery cell arrangement having a positive battery tab of one of the multiple battery cells located at one end and a negative battery tab of one of the multiple battery cells located at an opposite end of the battery cell arrangement nor the one positive tab and one negative tab is one of the multiple battery cells.
Regarding Shy’s rechargeable battery pack is a lithium ion rechargeable battery pack, Gonzalez teaches a lithium ion rechargeable battery pack ([0040] and Fig. 1 the battery pack 30 comprises a rechargeable battery which is lithium ion (Li-ion)).
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery in order have a 
Regarding multiple battery cells connected end-to-end in electrical series and folded into a layered battery cell arrangement having a positive battery tab of one of the multiple battery cells located at one end and a negative battery tab of one of the multiple battery cells located at an opposite end of the battery cell arrangement and the one positive tab one of the multiple battery cells and one negative tab is one of the multiple battery cells
Osborne teaches multiple battery cells connected end-to-end in electrical series FIG. 26. Once the cells 26 are electrically connected, the negative tab 78 of the cell 26 in the trailing frame 92e will be the most negative (B-) node in the string of cells 26 and the positive tab 80 of the cell 26 in the leading frame 92a will be the most positive (B+) node in the string of cells 26. [0116] [[0119]) and folded into a layered battery cell arrangement [0120] FIG. 27-28, frame assemblies 111 are folded to create the battery/core-pack 24) having a positive battery tab of one of the multiple battery cells located at one end and a negative battery tab of one of the multiple battery cells located at an opposite end of the battery cell arrangement.
It would have been obvious to a person of ordinary skill in the art to modify the lithium ion rechargeable battery of Shy to be multiple battery cells connected end-to-end in electrical series and folded into a layered battery cell arrangement having a positive battery tab of one of the multiple battery cells located at one end and a negative battery tab of one of the multiple battery cells located at an opposite end of the battery cell .
As such regarding one positive tab and one negative tab of Shy is one of the one positive battery tab and one negative battery tab of the multiple battery cells, since the combined teachings of Shy and Osborne wherein Osborne teaches the battery of Shy comprising multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell, and  connected together end-to-end in electrical series along a length of the lithium ion rechargeable battery will render the one positive tab and one negative tab of Shy is one of the one positive battery tab of Shy to be one positive battery tab and one negative battery tab of the multiple battery cells.
As to claim 38 Shy discloses a jump starting device (fig. 2), comprising:
a rechargeable battery pack (Fig. 2 and Col. 1 lines 26-35, portable electrical energy source. Although Shy does not specifically state that portable electrical energy source is rechargeable, it would have been obvious to a person of ordinary skill in the art to modify the battery assembly device of Shy to be a rechargeable battery assembly, in order to reduce waste and cost by reusing the same battery multiple times), comprising positive battery tab (positive battery tab identified above) and a negative battery tab (negative battery tab identified above),
a separate tab connected to the one positive battery tab to lengthen the positive battery tab (See Fig. 2 where positive battery terminal tab of Shy which comprises the positive tab and crimp connector (separate tab which lengthens the positive tab) is wrapped or wound around the exposed electrical conductor end of the positive battery cable).
a positive battery cable having an exposed electrical conductor end directly connected to the separate tab Fig. 2 Col. 2 lines 55-65 of Shy where cables 47 are coupled to the electric poles of battery 50 through the crimp connector. It is well known to one of ordinary skill in the art that an exposed electrical conductor is connected to the crimp connector as evident by Barnes (Fig. 3 conductor in crimp terminal 30). Since the other ends of the cables (clips 46) may be coupled to the battery of the vehicles for easily jumping, then the exposed electrical conductor is directly electrically connected to the positive battery tab), the exposed electrical conductor end of the positive battery cable being oriented transversely relative to a length of the rechargeable battery (Fig. 2 above), the separate tab is wrapped or wound around the exposed electrical conductor end of the positive battery cable (Fig. 2 above), 
Shy further discloses a negative terminal conductor bar directly connected to the negative battery tab of the rechargeable battery (Fig. 2 above), the negative terminal conductor bar being oriented transversely relative to the length of the lithium ion rechargeable battery (Fig. 2 above);
and a negative battery cable connected to or connectable to the negative terminal conductor bar (Fig. 2 above since conductor bar 51 is electrically connected to negative battery terminal tab of battery 50 (Fig. 2 and Col. 1 lines 44-52 and Col. 2 lines 55-65), conductor bar 51 is therefore electrically connected to the battery cables), during jump starting operation of the jump starting device (See Fig. 2-3 and Col. 2 lines 55-65 where clips 46 are extended and negative terminal conductor bar electrically connected to the battery tabs. As such the negative battery cable is electrically .
Shy does not teach that the rechargeable battery device is a lithium ion rechargeable battery wherein the lithium ion battery comprises multiple battery cells each having a positive tab and negative tab, the multiple battery cells are connected end-to-end in electrical series and folded over each other into a layered battery cell arrangement providing comprising one positive battery tab located at one end and one negative battery tab located at an opposite end of the battery cell arrangement  nor, the multiple battery cells being connected together in series by welding and/or soldering respective positive and negative tabs together and positioned so as to overlap each other, the multiple battery cells are folded over each other into a layered battery cell arrangement nor the one positive tab and one negative tab is one of the multiple battery cells nor the separate tab is welded and/or soldered to the exposed electrical conductor end of the positive battery cable.
Regarding Shy’s rechargeable battery pack is a lithium ion rechargeable battery pack, Gonzalez teaches a lithium ion rechargeable battery pack ([0040] and Fig. 1 the battery pack 30 comprises a rechargeable battery which is lithium ion (Li-ion)).
It would have been obvious to a person of ordinary skill in the art to modify the rechargeable battery cells of Shy to be lithium ion rechargeable battery in order have a significantly higher energy density than lead acid batteries and therefore discharge more energy.
Regarding multiple battery cells each having a positive tab and negative tab, the multiple battery cells are connected end-to-end in electrical series and folded over each other into a layered battery cell arrangement providing comprising one positive battery tab located at one end and one negative battery tab located at an opposite end of the battery cell arrangement, Osborne teaches multiple battery cells each having a positive tab and negative tab (Fig. 17, 20, 25 and [0116] The pouch cells 26 are placed such that the positive tab 80 of one cell 26 overlaps the negative tab 78 of an adjacent cell 26), the multiple battery cells are connected end-to-end in electrical series (FIG. 26. Once the cells 26 are electrically connected, the negative tab 78 of the cell 26 in the trailing frame 92e will be the most negative (B-) node in the string of cells 26 and the positive tab 80 of the cell 26 in the leading frame 92a will be the most positive (B+) node in the string of cells 26. [0116] [[0119]) and folded over each other into a layered battery cell arrangement ([0120] FIG. 27-28, frame assemblies 111 are folded to create the battery/core-pack 24) providing one positive battery tab located at one end and one negative battery tab located at an opposite end of the battery cell arrangement (Fig. 31 showing the folded arrangement with one positive battery tab located at one end and one negative battery tab located at an opposite).
It would have been obvious to a person of ordinary skill in the art to modify the lithium ion rechargeable battery of Shy to be multiple battery cells each having a positive tab and negative tab, the multiple battery cells are connected end-to-end in electrical series and folded over each other into a layered battery cell arrangement providing comprising one positive battery tab and one negative battery tab, as taught by Osborne in order to increase energy density of the jump starting device using the same space using multiple lithium-ion cells.
one positive tab and one negative tab of Shy is one of the one positive battery tab and one negative battery tab of the multiple battery cells, since the combined teachings of Shy and Osborne wherein Osborne teaches the battery of Shy comprising multiple battery cells each having a positive tab and negative tab located at opposite ends of each battery cell, and  connected together end-to-end in electrical series along a length of the lithium ion rechargeable battery will render the one positive tab and one negative tab of Shy is one of the one positive battery tab of Shy to be one positive battery tab and one negative battery tab of the multiple battery cells.
Regarding the multiple battery cells being connected together in series by welding and/or soldering respective positive and negative tabs together and positioned so as to overlap each other, the multiple battery cells are folded over each other into a layered battery cell arrangement, Osborne teaches the multiple battery cells being connected together in series by welding and/or soldering respective positive and negative tabs together and positioned so as to overlap each other (Fig. 26, [0119]), the multiple battery cells are folded over each other into a layered battery cell arrangement ([0120] FIG. 27-28, frame assemblies 111 are folded to create the battery/core-pack 24)
It would have been obvious to a person of ordinary skill in the art to included the multiple battery cells being connected together in series by welding and/or soldering respective positive and negative tabs together and positioned so as to overlap each other, the multiple battery cells are folded over each other into a layered battery cell arrangement, as taught by Osborne in order to secure the connection between the cells.
Regarding the separate tab is welded and/or soldered to the exposed electrical conductor end of the positive battery cable, it is obvious to a person of ordinary skill in the art to weld or solder the exposed electrical conductor end of the positive battery cable to the separate tab in order to secure the connection between the cable and the positive terminal tab.
As to claim 45 Shy in view of Gonzalez in view of Osborne teaches the rechargeable battery device according to claim 34, wherein the positive battery tab is lengthened by connecting a separate tab to the positive tab of the one of the multiple battery cells (See Fig. 2 where positive battery terminal tab of Shy which comprises the positive tab and crimp connector (separate tab which lengthens the positive tab) is wrapped or wound around the exposed electrical conductor end of the positive battery cable).
As to claim 46, it is rejected based on the remarks of rejected claim 1 above and is similarly rejected.
As to claim 47, it is rejected based on the remarks of rejected claim 4 above and is similarly rejected.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (US 6215273) in view of Gonzalez (US20140139175) in further view of Osborne (US 20150380697)  in further view of Peterson (US 20140113463).

As to claim 15, Shy in view of Gonzalez in view of Osborne teaches the rechargeable battery device according to claim 1.
Shy in view of Gonzalez in view of Osborne does not teach a separate tab connected to the negative terminal tab of the rechargeable battery arrangement to extend a length of the negative terminal tab of the battery cell arrangement.
Peterson teaches a separate tab connected to an electrical connection to extend a length of the connection (FIG. 7 securing structures 64 are formed from a strip of conductive tape and physically secures and electrically connects two circuit boards 46 and 44 [0047] [0050],[0052]. As such securing structures 64 extends an electrical connection and wraps around the second electrical connection).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the rechargeable battery device of Shy to include a separate tab connected to the negative terminal tab of the rechargeable battery arrangement to extend a length of the negative terminal tab of the battery cell arrangement, in order to secure the connection between two structures as taught by Peterson [0052].
As to claim 16, Shy in view of Gonzalez in view of Osborne in view of Peterson teaches the rechargeable battery device according to claim 15, wherein the separate tab connected to the negative tab of the battery cell arrangement wraps more than one time around the negative terminal conductor bar to enhance the electrical connection between the negative terminal conductor bar and the negative terminal tab of the rechargeable battery cell arrangement (FIG. 7 [0047] [0050], [0052] of Peterson.
Although Peterson does not specifically state that securing structures 64 is wrapped more than one time, it would be obvious to one of ordinary skill in the art to wrap securing structures 64 around more than once to further secure the .
Allowable Subject Matter
Claim 39, and 42-44 are allowed.
Claims 19-24 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, rewritten to overcome 112 first and 112 second and claim objections above.
Claims 40-41 would be allowable if rewritten to overcome 112 second rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 19 and 39 are allowable for the reasons in the paper mailed 2/20/2020


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 




/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859